Exhibit 10.5
 
LOCK-UP AGREEMENT


THIS LOCK-UP AGREEMENT (this “Agreement”) is made as of July 11, 2013, by and
between GlobalOptions Group, Inc., a Delaware corporation (the “Company”), and
Broadband Capital Management, L.L.C. (the “Holder”).  This Agreement shall
become effective as of the Effective Time (as defined in the below referenced
Merger Agreement).


RECITALS


WHEREAS, the Company has entered into that certain Agreement and Plan of Merger,
dated as of July 11, 2013 (the “Merger Agreement”), by and among the Company, GO
Merger Sub LLC, a Delaware limited liability company and a wholly-owned
subsidiary of the Company (“Merger Sub”), Walker Digital, LLC, a Delaware
limited liability company (“Walker Digital”), and Walker Digital Holdings, LLC,
a Delaware limited liability company (“WD Holdings”), pursuant to which Merger
Sub shall merge with and into WD Holdings, with WD Holdings surviving the merger
as a wholly-owned subsidiary of the Company (the “Merger”).  Capitalized terms
used but not defined herein shall have the meanings ascribed to such terms in
the Merger Agreement;


WHEREAS, the Company and the Holder are parties to a certain Restricted Stock
Agreement, dated as of July 11, 2013 (the “Restricted Stock Agreement”),
pursuant to which the Company issued to the Holder shares of common stock of the
Company, in accordance with the terms and conditions of the Restricted Stock
Agreement; and



WHEREAS, one of the conditions to the consummation of the transactions
contemplated by the Merger Agreement is the execution by the parties hereto of
this Agreement.


NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:


1.            Transfer Restrictions.


(a)           The Holder agrees that, for the period commencing as of the
Effective Time and ending on the six (6) month anniversary thereof, the Holder
shall not, directly or indirectly, (i) offer, sell, assign, transfer, contract
to sell, pledge, hypothecate, grant an option for sale, or otherwise dispose of,
or announce the intention to otherwise dispose of, any shares of the Company’s
common stock (the “Common Stock”) or any securities convertible into or
exercisable or exchangeable for Common Stock (including, without limitation,
shares of Common Stock or any such securities which may be deemed to be
beneficially owned by the Holder in accordance with the rules and regulations
promulgated under the Securities Act of 1933, as may be amended or supplemented
from time to time (such shares or securities, the “Beneficially Owned Shares”)),
or (ii) enter into any swap, hedge or other agreement or any transaction that
has the effect of transferring, in whole or in part, directly or indirectly, the
economic consequence of ownership of any Beneficially Owned Shares, Common Stock
or any securities convertible into or exercisable or exchangeable for Common
Stock, whether any such agreement or transaction is to be settled by delivery of
the Beneficially Owned Shares, Common Stock or any such other securities, in
cash or otherwise.  The Holder agrees that he shall not enter into any
transaction intended to circumvent the restrictions set forth in this Section
1(a).
 
 
 

--------------------------------------------------------------------------------

 
 
    (b)           Notwithstanding the foregoing, the Holder may transfer its
Beneficially Owned Shares (i) as bona fide gifts; (ii) to a trust for the direct
or indirect benefit of the Holder or the immediate family of the Holder; (iii)
by operation of law, by will or by intestate succession; or (iv) as
distributions to members, partners, employees or stockholders of the Holder;
provided that in the case of any transfers or distributions pursuant to clauses
(i) through (iv) of this paragraph, each donee, pledgee, distributee or
transferee shall sign and deliver a lock-up agreement substantially in the form
of this Agreement.


2.             Stop Orders.  The Holder agrees and consents to the entry of stop
transfer instructions with the Company’s transfer agent for the Common Stock
against transfers of shares of the Common Stock, Beneficially Owned Shares or
any securities convertible into or exercisable or exchangeable for Common Stock,
in contravention of the restrictions set forth herein.  The Company and its
transfer agent are hereby authorized to decline to make any transfer of the
Common Stock, Beneficially Owned Shares or any securities convertible into or
exercisable or exchangeable for Common Stock, if such transfer would constitute
a violation or breach of this Agreement.


3.             Miscellaneous.


    (a)           All notices, requests, consents, instructions and other
communications given or made pursuant to this Agreement shall be in writing and
shall be deemed effectively given: (i) upon personal delivery to the party to be
notified, (ii) when sent by confirmed electronic mail or facsimile if sent
during normal business hours of the recipient, and if not so confirmed, then on
the next business day, (iii) five (5) days after having been sent by registered
or certified mail, return receipt requested, postage prepaid, or (iv) one (1)
day after deposit with a nationally recognized overnight courier, specifying
next day delivery, with written verification of receipt.  All communications
shall be sent as follows:
 
 
(A)
If to the Company:

 
GlobalOptions Group, Inc.
415 Madison Avenue, 17th Floor
New York, NY 10017
Attn: Chief Financial Officer
Facsimile: (212) 445-0053
Email: jnyweide@globaloptionsgroup.com
 
 
2

--------------------------------------------------------------------------------

 


with a copy to (which shall not constitute notice):
 
Olshan Frome Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, NY 10022
Attn: Robert H. Friedman
Facsimile: (212) 451-2222
Email: rfriedman@olshanlaw.com
 
 
(B)
If to the Company after the Effective Time:

 
GlobalOptions Group, Inc.
Two High Ridge Park
Stamford, CT 06905
Attn: Gary A. Greene, Chief Operating Officer and General Counsel
Email: GGreene@WalkerDigital.com


with a copy (which shall not constitute notice) to:


Robinson & Cole LLP
666 Third Avenue, 20th Floor
New York, NY 10017
Attn: Eric J. Dale
Facsimile: (212) 451-2999
Email: edale@rc.com


 
(C)
If to the Holder:

 
Broadband Capital Management, L.L.C.
712 Fifth Avenue
New York, NY 10019
Attn: Philip Wagenheim
Facsimile: (212) 702-9830


with a copy (which shall not constitute notice) to:


Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, PC
666 Third Avenue
New York, NY 10017
Attn:  Kenneth Koch
Facsimile: (212) 983-3115


or to such other address as the party to whom notice is to be given may have
furnished to each other party in writing in accordance herewith.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Delaware without giving effect to any
choice or conflict of law provision or rule. Should any provision of this
Agreement be determined by a court of law to be illegal or unenforceable, the
other provisions shall nevertheless remain effective and shall remain
enforceable. Each of the parties (a)  submits to the exclusive jurisdiction of
any state or federal court sitting in New York, New York in any action or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby, (b) agrees that all claims in respect of such action or
proceeding may be heard and determined in any such court, (c) waives any claim
of inconvenient forum or other challenge to venue in such court, (d) agrees not
to bring any action or proceeding arising out of or relating to this Agreement
in any other court and (e) waives any right it may have to a trial by jury with
respect to any action or proceeding arising out of or relating to this
Agreement.  Each party hereto agrees to accept service of any summons, complaint
or other initial pleading made in the manner provided for the giving of notices
in Section 3(a); provided, that nothing in this Section 3(b) shall affect the
right of any party hereto to serve such summons, complaint or other initial
pleading in any other manner permitted by applicable law.


(c)           This Agreement is irrevocable and all provisions hereof will be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns and, in the case of natural persons, their
heirs and personal representatives; provided, however, that the Holder may not
assign this Agreement nor any right, interest, or obligation hereunder without
the prior written consent of the Company.


(d)           This Agreement may be amended, superseded, cancelled, renewed or
extended, and the terms hereof may be waived, only by a written instrument
signed by the Company and the Holder.


(e)           This Agreement contains the entire understanding and agreement of
the parties relating to the subject matter hereof and supersedes all prior
and/or contemporaneous understandings and agreements of any kind and nature
(whether written or oral) among the parties with respect to such subject matter.


(f)           The Holder has carefully read this Agreement and discussed the
terms and conditions hereof, to the extent the Holder believed necessary, with
its counsel.  Accordingly, the rule of construction to the effect that
ambiguities are resolved against the drafting party shall not be employed in the
interpretation of this Agreement.  Any controversy over construction of this
Agreement shall be decided without regard to events of authorship or
negotiation.


(g)           The restrictions on transfer described in this Agreement are in
addition to and cumulative with any other restrictions agreed to by the Holder
or to which the Holder is subject to by applicable law.


(h)           The Holder shall, at any time and from time to time, execute such
additional documents and take such action as may be reasonably requested by the
Company to carry out the intent and purposes of this Agreement.


(i)           This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.  This Agreement may be executed by facsimile or digital
(e.g., pdf) signature.


[THE NEXT PAGE IS THE SIGNATURE PAGE]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 






COMPANY:
 
GLOBALOPTIONS GROUP, INC.
   
By:
/s/ Harvey W. Schiller
Name: Harvey W. Schiller
Title: Chariman and CEO
     
HOLDER:
 
BROADBAND CAPITAL MANAGEMENT, L.L.C.
   
By:
/s/ Philip Wagenheim
Name: Philip Wagenheim
Title: Vice Chairman



 
 
 
 
 
 
[Signature Page to BCM Lock-Up Agreement]



